Concurring Opinion.
Watson, J.
— It is expressly held in South East, etc., R. Co. v. Evansville, etc., R. Co. (1907), 169 Ind. 339, that “the owners of a steam railroad áre not entitled to recover compensation for the crossing of its tracks, at a public highway intersection, by an electric interurban road built upon such highway with the consent of the board of commissioners of the county. ’ ’ The authority of that decision controls in this case, and I agree that the judgment appealed from should be affirmed.
The facts presented by this appeal do not raise any question as to the right of an adjacent landowner to recover damages for injury to his property caused by the construction and operation of an interurban railway in the street. That question is an open one in this State, and I do not concur in the expressions in the opinion regarding it. Chicago, etc., R. Co. v. Whiting, etc., St. R. Co. (1894), 139 Ind. 297, 26 L. R. A. 337, 47 Am. St. 264, was decided before interurban railways had become a distinct class. It was in that case admitted by the court that the street-railway was mot an additional servitude, but, notwithstanding such admis*79sion, the court did not approve, but “seriously doubted the soundness of the rule thus conceded.”
Whatever authority may be accorded to the dictum in Mordhurst v. Ft. Wayne, etc., Traction Co. (1904), 163 Ind. 268, 66 L. R. A. 105, 106 Am. St. 222, is destroyed by the reasons given by the court in the case of McCleary v. Babcock (1907), 169 Ind. 228, in which commercial railroads, whether operated by steam or electricity, are properly put on the same footing.